 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.26


EXECUTION COPY
June 18, 2009




Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corporation
116 Huntington Avenue
Boston, MA 02116


Dear Peter:


As you know, we have had many conversations over the past several months
regarding SBR-Fortune Associates, LLLP, a Florida limited liability limited
partnership (the "Partnership").  This letter agreement is intended to supersede
all such discussions and conversations, none of which shall have any force or
effect.  All terms appearing in initial capitalized letters below shall have the
meanings ascribed thereto in the Agreement of Limited Liability Limited
Partnership of the Partnership, dated as of January 17, 2005, as amended by that
certain First Amendment to Agreement of Limited Liability Limited Partnership of
SBR-Fortune Associates, LLLP dated as of February 25, 2005, by that certain
Second Amendment to Agreement of Limited Liability Limited Partnership of
SBR-Fortune Associates, LLLP dated as of March 2, 2005, and by that certain
Third Amendment to Agreement of Limited Liability Limited Partnership of
SBR-Fortune Associates, LLLP dated as of April 15, 2005, as so amended, the
("Partnership Agreement").


This letter will constitute the agreement of the Partners and is intended to
modify and amend the Partnership Agreement as follows:


1. All funds advanced by or on behalf of any of the Partners or from third
parties from and after January 20, 2009 shall be referred to below as "New
Monies."  The repayment of all New Monies and the payment to HSBC Realty Credit
Corporation (USA) ("HSBC") of all sums due to HSBC pursuant to that certain Loan
Agreement, dated as of April 19, 2005, entered into by HSBC and the Partnership,
as amended to the date hereof (the "HSBC Indebtedness") shall be governed by the
provisions of Paragraph 5(a) below or as otherwise provided herein.  By their
execution below, the parties have agreed that the sum of the principal amount of
the New Monies and the principal amount of the HSBC Indebtedness shall not
exceed Sixty-Eight Million Dollars ($68,000,000.00) (the "Debt Cap"), unless
Sonesta, in its sole and absolute discretion, elects to permit the funding of
indebtedness in excess of such amount by or on behalf of either the Fortune
Partners or Sonesta. All New Monies funded which, when added to the principal
amount of the HSBC Indebtedness, do not exceed the Debt Cap are referred to as
the "First Tier New Monies." All New Monies funded which, when added to the
principal amount of the HSBC Indebtedness, exceed the Debt Cap are referred to
as the "Second Tier New Monies."
 
2. All New Monies funded by Sonesta shall bear simple interest at the rate of
fifteen percent (15%) per annum.  All New Monies caused to be funded by the
Fortune Partners from any person or party not controlled by Edgardo Defortuna
("Defortuna") shall bear simple interest at the rate of thirteen and one-half
percent (13.5%) per annum.  All New Monies caused to be funded by Defortuna or
any person or party controlled by Defortuna (which shall include any funding as
to which any of the Fortune Partners, Defortuna and/or any person or party
controlled by Defortuna bear the ultimate financial risk) shall not bear
interest.  All New Monies
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 2 -


 
shall be funded in the form of a loan and, in the case of New Monies which are
not funded by Sonesta or any of its affiliates, will be evidenced by a
promissory note in the form attached hereto as Exhibit "A", or in the case of
New Monies funded by Sonesta or any of its affiliates, in the form attached
hereto as Exhibit "A-1" (each of the promissory notes evidencing New Monies are
referred to as a "New Monies Promissory Note"), which in each case shall provide
(i) a waiver by the applicable lender of any rights it may have at law or in
equity to initiate insolvency or Bankruptcy proceedings against the Partnership
in connection with the loans evidenced by each such New Monies Promissory Note,
and (ii) for a "maturity date" as provided in said New Monies Promissory Note.
 
3. The first Six Million Dollars ($6,000,000.00) of New Monies to be funded from
and after January 20, 2009, shall be funded (i) fifty percent (50%) by or
through Sonesta and (ii) fifty percent (50%) by or through loans arranged by the
Fortune Partners; it being agreed that New Monies funds shall be contributed
from time to time in a manner that results in the New Monies contributions made
on behalf of Sonesta and the Fortune Partners to remain approximately equal
until each has reached the Three Million Dollar ($3,000,000.00)
threshold.  Sonesta shall not be required to provide any New Monies funds
pursuant to this Paragraph 3 until Sonesta has received confirmation that the
Fortune Partners or third parties have satisfied their equivalent New Monies
funding obligation.  From and after the date on which Sonesta and the Fortune
Partners have funded or caused to be funded their respective Three Million
Dollar ($3,000,000.00) New Monies obligations, and except as otherwise provided
herein, such as, for example, upon the election by Sonesta of the Forced Sale
Option, the Fortune Partners shall be solely responsible for causing all further
New Monies to be funded through the borrowing of additional funds from third
parties or Defortuna under additional New Monies Promissory Notes.  As of the
date of execution of this letter agreement, each of Sonesta and the Fortune
Partners have funded or caused to be funded Nine Hundred Thirty-Three Thousand
Nine Hundred Forty Dollars and 04/100 ($933,940.04) of New Monies.  One hundred
percent (100%) of the New Monies funded by the Fortune Partners to date has been
funded by Defortuna.  Each such funding has been made in accordance with the
terms of a New Monies Promissory Note, dated as of the date hereof (provided
that interest shall be retroactive to the date of actual funding).
 
4. 
 
(a) The Partners have agreed to sell the Property (and/or all of the Partnership
Interests). During the period commencing on the date hereof and ending on
October 31, 2009, the Partnership will accept any Bona Fide Offer (defined
below) received by it for an all-cash purchase price of Eighty Million Dollars
($80,000,000.00) or more. Any Bona Fide Offer that includes a proposal for
purchase money financing shall be subject to the mutual agreement of the
Partners acting reasonably.  As used herein, the term "Bona Fide Offer" means a
binding written offer to purchase the Property (or all of the Partnership
Interests) from a person or entity reasonably likely to have the financial
resources and/or access to financing necessary to close the offered transaction,
containing terms and conditions that are generally typical in the then current
market for properties similar to the Property, provided that in all events such
Bona Fide Offer must (a) provide for a cash security deposit in an amount not
less than Three Million Dollars ($3,000,000.00), (b) a due diligence period of
no more than thirty (30) days, and (c) at the end of the due diligence period no
less than Three Million Dollars ($3,000,000.00) must be 'hard" (i.e., at risk).
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 3 -


 
(b) If the Partnership is not then party to a binding agreement to sell the
Property (and the Partners are not then party to a binding agreement to sell all
of the Partnership Interests), then during the period commencing on November 1,
2009 and ending on January 31, 2010, Sonesta shall have the sole right to cause
the Partnership to enter into an agreement (a "Sonesta Approved Agreement") to
sell the Property (or all of the Partnership Interests) pursuant to a Bona Fide
Offer (provided that the purchase price thereunder may be less than Eighty
Million Dollars ($80,000,000.00), if such purchase price is acceptable to
Sonesta; provided, however, that the consent of the Fortune Partners shall be
required for any above described proposed transaction whereby Sonesta retains,
directly or indirectly, any non de minimis interest in the Property (or
Partnership Interests) unless (i) as a result of the transaction, including any
funds advanced by Sonesta or third parties, the Fortune Partners, Defortuna and
third parties funding New Monies on behalf of the Fortune Partners receive at
the closing of said transaction the greater of (A) the amount said parties would
have received pursuant to the provisions of Paragraph 5(a) below if the Property
was sold for an all cash purchase price of Seventy-Two Million Five Hundred
Thousand Dollars ($72,500,000.00) or (B) the amount said parties would receive
pursuant to the provisions of Paragraph 5(a) below if the Property is sold for
the consideration set forth in the Sonesta Approved Agreement, and (ii) the
closing date of said transaction is no greater than ninety (90) days after the
date of execution of the Sonesta Approved Agreement.
 
(c) If the Partnership is not then party to a binding agreement to sell the
Property (and the Partners are not then party to a binding agreement to sell all
of the Partnership Interests), then during the period commencing on February 1,
2010 and continuing thereafter, if either the Fortune Partners or Sonesta
notifies the other that it elects to accept the then current all-cash Bona Fide
Offer having the highest proposed purchase price of all then current all-cash
Bona Fide Offers, then the Partnership shall accept such highest all-cash Bona
Fide Offer; provided, however, that if Sonesta notifies the Fortune Partners
that Sonesta rejects such proposed sale (which it may do only if it is not a
Fortune Approved Bona Fide Offer which Sonesta must accept pursuant to Paragraph
4(d)(ii) below), then (i) the provisions of Paragraph 4(d) below shall apply and
from and after the date of a closing under the Buy Out Option described below,
Sonesta shall have the sole right to cause the Partnership to sell the Property
(or all of the Partnership Interests) on terms and conditions acceptable to
Sonesta and (ii) from and after the date on which Sonesta rejects the proposed
Bona Fide Offer, and notwithstanding anything to the contrary contained in
Paragraph 3 above, the Fortune Partners shall have no obligation to provide any
additional funding to the Partnership.
 
(d) 
 
(i) In the event the Partnership receives a Bona Fide Offer on or after February
1, 2010 to sell the Property or to have all of the Partners sell all of the
Partnership Interests which the Fortune Partners desire to accept, the Fortune
Partners shall notify Sonesta in writing of such Bona Fide Offer and their
desire to accept such offer (such notice, an "Acceptable Sale Notice", which
shall include a copy of the Bona Fide Offer in question [the "Fortune Approved
Bona Fide Offer"]); provided, however, that in order for a Bona Fide Offer to be
capable of constituting a Fortune Approved Bona Fide Offer under this Paragraph
4(d), in addition to qualifying as a Bona Fide Offer pursuant to Paragraph 4(a)
above, such offer must also (A) provide no financing contingency and (B) provide
a due diligence period of no greater
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 4 -


 
than fifteen (15) days if no funds are at risk or a due diligence period of up
to forty-five (45) days if an "at risk" deposit of no less than Five Hundred
Thousand Dollars ($500,000.00) is placed in escrow. In addition, the Partners
have agreed that the first Five Hundred Thousand Dollars ($500,000.00) of any
forfeited due diligence deposit contained in a Fortune Approved Bona Fide Offer
shall be distributed to Sonesta and treated as a reduction in its Unreturned
Capital (provided that any other forfeited deposit shall be distributed to the
Partnership and not Sonesta exclusively).  Sonesta, within ten (10) Business
Days of receipt of the Acceptable Sale Notice, must notify the Fortune Partners
in writing whether Sonesta accepts or rejects the Fortune Approved Bona Fide
Offer.  In the event Sonesta fails to notify the Fortune Partners in writing
within the above described ten (10) Business Day period, then Sonesta shall be
deemed to have accepted the Fortune Approved Bona Fide Offer and the Partners
shall pursue a closing thereunder.  In the event Sonesta indicates in writing
within the above described ten (10) Business Day period that it rejects the
Fortune Approved Bona Fide Offer, then Sonesta shall be deemed to have elected
to purchase the Partnership Interests of the Fortune Partners (the "Buy-Out
Option").  In the event Sonesta elects the Buy-Out Option, (i) the Partnership
shall not accept the Fortune Approved Bona Fide Offer, and (ii) the provisions
of Paragraph 7.2 shall apply.
 
(ii) Notwithstanding anything to the contrary contained in Paragraph 4(c) or
Paragraph 4(d)(i) above, Sonesta must accept (and shall be deemed to accept) any
Fortune Approved Bona Fide Offer otherwise described in Paragraph 4(d)(i) which
provides for either:  (A) a purchase price that after deducting for reasonably
anticipated closing costs would result in sales proceeds equal to or less than
the then outstanding HSBC Indebtedness, or (B) a purchase price that after
deducting for reasonably anticipated closing costs would result in sales
proceeds equal to or greater than the sum of (y) the then outstanding HSBC
Indebtedness and (z) all amounts outstanding under the New Monies Promissory
Notes.  In the event Fortune proffers a Fortune Approved Bona Fide Offer which
provides for a purchase price that after deducting for reasonably anticipated
closing costs would result in sales proceeds greater than the then outstanding
HSBC Indebtedness, but less than the sum of (y) the then outstanding HSBC
Indebtedness and (z) all amounts outstanding under the New Monies Promissory
Notes, then, in such event, Sonesta may reject such Fortune Approved Bona Fide
Offer, in which event, it shall be deemed to have elected the Buy-Out Option,
provided that, as a condition to doing so, Sonesta must provide an indemnity to
Defortuna from Sonesta International Hotels Corporation, a New York corporation,
in an amount equal to the lesser of (i) One Million Dollars ($1,000,000.00), or
(ii) fifty percent (50%) of any and all losses, damages, expenses, costs or
other amounts paid by Defortuna to HSBC pursuant to or otherwise attributable to
Defortuna's guaranty of the HSBC Indebtedness.  Such indemnity shall be provided
in a written agreement containing operative indemnity provisions identical to
those contained in Section 5 of the Release and Indemnity Agreement referred to
in Paragraph 7.1 below.
 
(iii) In the event of a sale under Paragraph 4(d)(ii)(A) above, Defortuna must
either (x)  pay to Sonesta upon the closing of such sale an amount equal to the
unpaid principal and interest due under all New Monies Promissory Notes then
held by Sonesta, in which event the guaranty provided by Defortuna described in
Paragraph 8 below shall be extinguished in its entirety upon such payment, or
(y) not make any payment to Sonesta in which event  the guaranty provided by
Defortuna described in Paragraph 8 below shall remain in full force and effect.
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 5 -


 
5. 
 
(a) Assuming the Fortune Partners have not defaulted in funding New Monies (as
described in and required by Paragraph 3 above) beyond the applicable Cure
Period (as defined in Paragraph 6(a)) (or for such additional cure period of
time provided in the Partnership Agreement in the event Sonesta elects the
Partnership Agreement Default Option) or if the Fortune Partners default in
their New Monies funding obligations and Sonesta elects the "Third Fork Option"
described in Paragraph 7.3 below, the net proceeds derived from any sale of the
Property or all of the Partnership Interests will be distributed as follows:
 
(i) first, to the payment of the HSBC Indebtedness;
 
(ii) next, to the payment of all Partnership liabilities, excluding (x) any
amounts payable to any of the Partners (which exclusion includes amounts payable
in respect of project administration fees or other fees or compensation payable
to the Fortune Partners and Hotel Shutdown Payments payable to Sonesta (which
Hotel Shutdown Payments shall be added to the Unreturned Capital of Sonesta))
and (y) all New Monies;
 
(iii) next, to the principal and interest on all New Monies Promissory Notes
issued in respect of First Tier New Monies (with all accrued interest being
payable to all First Tier New Monies lenders pari passu (in proportion to which
the accrued interest payable to each such lender in respect of the First Tier
New Monies bears to the total outstanding interest payable to all such lenders
in respect of the First Tier New Monies)) prior to the pari passu repayment of
outstanding principal in respect of the First Tier New Monies;
 
(iv) next, to the payment of the Sales Incentive Amount (as such term in defined
in Paragraph 5(b) below) to Fortune International Management, Inc.;
 
(v) next, to the principal and interest on all New Monies Promissory Notes
issued in respect of Second Tier New Monies (with all accrued interest being
payable to all Second Tier New Monies lenders pari passu (in proportion to which
the accrued interest payable to each such lender in respect of the Second Tier
New Monies bears to the total outstanding interest payable to all such lenders
in respect of the Second Tier New Monies)) prior to the pari passu repayment of
outstanding principal in respect of the Second Tier New Monies; and
 
(vi) then, the remaining proceeds shall be distributed pari passu to the Fortune
Partners in an amount equal to the Fortune Residual Distribution (as such term
is defined in Paragraph 5(b) below) and to Sonesta in an amount equal to the
Sonesta Residual Distribution (as such term is defined in Paragraph 5(b) below).
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 6 -


 
(b) For purposes of Paragraph 5(a) above, the following terms shall be defined
as follows:
 
(i) The "Sales Incentive Amount" shall be $1.5 million plus the Additional
Amount as determined by reference to the "gross sales price" of the Property or
Partnership Interests, as the case may be, as follows:
 
Gross Sales Price
Additional Amount
less than $87.5 million
$0
$87.5 million up to but less than $95 million
$250,000
$95 million or more
$500,000



 
For purposes of this letter agreement, the "gross sales price" shall equal the
cash and fair market value of any property received in the sale transaction, any
portion of the purchase price to be paid subsequent to the closing of the sale
transaction, including the face amount of any promissory notes received in the
sale transaction and the face amount of any and all liabilities of the
Partnership assumed by the purchaser upon the closing of the sale
transaction.  In calculating the “gross sales price,” closing costs shall be
allocated in conformity with the standard of practice for similar commercial
transactions in Miami-Dade County, Florida.
 
(ii) The "Fortune Residual Distribution" shall mean that portion of the
aggregate proceeds distributable to the Partners pursuant to Paragraph 5(a)(vi)
above determined by the product of (A) fifty percent (50%), and (B) a fraction
the numerator of which shall be the Capital Contributions of the Fortune
Partners and the denominator of which is the Capital Contributions of all of the
Partners.  For example, if, on or before October 31, 2009, the aggregate
proceeds distributable to the Partners pursuant to Paragraph 5(a)(vi) above is
Twenty Million Dollars ($20,000,000.00) and the Capital Contributions of the
Fortune Partners is Thirty-Eight Million Dollars ($38,000,000.00) and the
aggregate Capital Contributions of Sonesta is Fifty-Eight Million Dollars
($58,000,000.00), the Fortune Residual Distribution would be
 
[$20,000.000 x 50% x (38 / 38+58) = $3,958,333]
 


(iii) The "Sonesta Residual Distributions" shall mean the excess of (A) the
aggregate proceeds distributable to the Partners pursuant to Paragraph 5(a)(vi)
above, over (B) the Fortune Residual Distributions.  Accordingly, under the
example set forth in Paragraph 5(b)(ii) above, the Sonesta Residual
Distributions shall be
 
[$20,000,000 - $3,958,333 = $16,041,667]
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 7 -


 
6. 
 
(a) If the Fortune Partners default in funding New Monies as provided in
Paragraph 3 above, then (i) the Fortune Partners shall promptly deliver written
notice of the facts and circumstances of such non-payment to Sonesta and (ii)
the Fortune Partners shall be in default hereunder.  Upon being notified of such
default by Fortune or becoming aware of such default independently, Sonesta
shall promptly provide the Fortune Partners a written default notice related
thereto and the Fortune Partners shall be permitted a period of thirty (30) days
from the date of receipt of the written notice from Sonesta to cure such default
(the "Cure Period").  If the Fortune Partners do not cure such default within
the Cure Period, then within fifteen (15) Business Days following the expiration
of the Cure Period, Sonesta shall provide written notice (the "Election Notice")
to the Fortune Partners in which Sonesta must affirmatively elect to either (x)
pursue its rights under Section 5.3 of the Partnership Agreement (the
"Partnership Agreement Default Option"), (y) pursue the "Third Fork Option"
provided in Paragraph 7.3 below, or (z) elect to cause the assignment of the
Partnership Interests of the Fortune Partners in accordance with Paragraph 7.1
hereof (the "Forced Sale Option"); provided that as a condition precedent to
exercising the Forced Sale Option or the Partnership Agreement Default Option,
Sonesta must, simultaneous to its exercise of the Forced Sale Option or
Partnership Agreement Default Option, as the case may be, fund the amount of the
Fortune Partners’ default.  Immediately upon the delivery of the Election Notice
to the Fortune Partners by Sonesta under this Paragraph 6(a) to exercise the
Forced Sale Option, all rights to exercise control over the day-to-day
management of the Partnership shall automatically vest in Sonesta (or its
designee), and such rights to control the day-to-day operations of the
Partnership shall remain vested in Sonesta (or its designee), unless and until
the provisions of the last sentence of Paragraph 18 are applicable.
 
(b) In the event that Sonesta elects the Partnership Agreement Default Option,
the terms of Section 5.3 of the Partnership Agreement shall apply, the amount
advanced by Sonesta to cure defaults shall be treated as a Default Financing and
the Cure Period provided in Paragraph 6(a) above shall be considered to be and
shall satisfy the thirty (30) day cure period required to be provided pursuant
to Section 5.3(a) of the Partnership Agreement.
 
(c) In the event that Sonesta elects the Forced Sale Option, the provisions of
Paragraph 7.1 below shall apply.
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 8 -


 
7.1           Effect of Forced Sale Option
 
(a)           In the event Sonesta elects the Forced Sale Option either (i)
within the time period provided in Paragraph 6(a) above or (ii) after Sonesta
has elected the Third Fork Option as provided and in accordance with Paragraph
7.3 below (and after the expiration of the applicable cure period provided
therein without a cure by the Fortune Partners), Sonesta shall direct the Escrow
Agent (as such term is defined in Paragraph 7.1(b) below) to insert the
"Effective Date" in each of the Escrowed Documents (as such term is defined in
Paragraph 7.1(b) below) and deliver the original Escrowed Documents from escrow
to the party in whose favor the particular Escrow Document has been executed,
with copies of each of the Escrow Documents provided to both Sonesta and the
Fortune Partners.  As used herein, the term “Effective Date” means the date the
Escrow Agent receives the Election Notice electing the Forced Sale Option.
 
(b)           In order to effectuate the provisions of this Paragraph 7.1 and in
order to assure an expedited closing in the event Sonesta elects to exercise the
Forced Sale Option, the following documents (the "Escrowed Documents") shall be
executed, in the forms attached hereto, contemporaneously with the execution of
this letter agreement, and deposited with Bilzin Sumberg Baena Price & Axelrod
LLP (the "Escrow Agent") to be held in escrow in accordance with the terms of
this letter agreement and the Escrow Agreement referred to below:
 
(i)  
Sales Incentive Amount Promissory Note in the form attached hereto as Exhibit
"B";

 
(ii) Assignments of Partnership Interest;
 
(iii)  
Release and Indemnity Agreement in the form attached hereto as Exhibit "C"; and

 
(iv) Escrow Agreement.
 
7.2           Effect of Buy-Out Option.
 
(a) In the event Sonesta elects the Buy-Out Option pursuant to Paragraph 4(d)
above, Sonesta shall direct the Escrow Agent to insert the "Effective Date" in
each of the Escrowed Documents and deliver the original Escrowed Documents from
escrow to the party in whose favor the particular Escrow Document has been
executed, with copies of each of the Escrow Documents provided to both Sonesta
and the Fortune Partners.  As used in this Paragraph 7.2, the term “Effective
Date” means the date on which date the Escrow Agent receives a copy of a written
notice from Sonesta notifying the Fortune Partners of Sonesta’s election of the
Buy-Out Option in accordance with Paragraph 4(d)(i) above.
 
(b) In addition to the release of the Escrowed Documents, as a condition to a
closing under the Buy-Out Option, Sonesta shall pay to the holders of the New
Monies Promissory Notes the sum of all principal and interest due under the New
Monies Promissory Notes held by them to the extent proceeds would have been
available for such payments under the transaction contemplated by the Fortune
Approved Bona Fide Offer, which payments shall
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 9 -


 
be made on or before the earliest to occur of (i) ninety (90) days following the
Effective Date (as such term is defined in Paragraph 7.2(a) above), (ii) the
closing date of a sale of the Property (or all or substantially all of the
Partnership Interests) or (iii) the date of admission of a new partner into the
Partnership. In addition, the following amounts shall be paid to the extent
proceeds would have been available for such payments under the transaction
contemplated by the Fortune Approved Bona Fide Offer on the earliest to occur of
(x) twelve (12) months after the Effective Date (as such term is defined in
Paragraph 7.2(a) above), (y) the date of admission of a new partner into the
Partnership, or (z) the closing date of a sale of the Property (or all or
substantially all of the Partnership Interests):  (A) to Fortune International
Management, Inc., the Sales Incentive Amount and (B) to the Fortune Partners an
amount equal to fifty percent (50%) of the Fortune Residual Distributions to
which Fortune would have been entitled if the Property or Partnership Interests,
as the case may be, were sold for the sales price provided in the Fortune
Approved Bona Fide Offer.
 
7.3           Third Fork Option.
 
In the event Sonesta elects the Third Fork Option pursuant to Paragraph 6(a)
above, then in such event, all of the provisions of this letter agreement other
than Paragraphs 7.1, 7.2, 11 and 14 shall remain operative.   Notwithstanding
the election by Sonesta of the Third Fork Option, Sonesta may thereafter either
(i) fund the amount of the Fortune Partners' default and invoke the Forced Sale
Option described in Paragraph 7.1 above; provided, however that as a condition
to electing the Forced Sale Option pursuant to this Paragraph 7.3, Sonesta must
first provide the Fortune Partners with written notice that it has funded the
Fortune Partners' default amount and provide the Fortune Partners with a period
of thirty (30) days from receipt of said notice to cure the default, and in the
event the Fortune Partners do not cure said default, the provisions of Paragraph
7.1 shall apply or in the event the Fortune Partners do cure said default within
said thirty (30) day period, the default shall be deemed cured for all purposes
of this letter agreement or (ii) fund the amount of the Fortune Partners'
default and invoke the Partnership Agreement Default Option.


 
8. Except as provided in Paragraph 4(d)(iii) hereof, upon the occurrence of a
(i) sale of the Property (whether effected directly or via merger or
consolidation of the Partnership), (ii) sale of all or substantially all of the
Partnership Interests (whether effected directly or via merger or consolidation
of the Partnership or via the sale of all or substantially all of the equity
interests in Sonesta or Florida Sonesta Corporation), (iii) admission of one (1)
or more persons or entities as partners in the Partnership (or the Partnership
closing on a loan which contains either a conversion feature allowing the holder
to acquire equity in the Partnership or provides for some level of participation
by the lender in the Partnership's revenues, profits or cash flow), or (iv) the
entering into by the Partnership of a joint venture or similar arrangement
pursuant to which a third party or parties obtain(s) more than a de minimis
direct or indirect interest in the Property, Defortuna shall be deemed released
from any and all of his individually guaranteed obligations under the
Partnership Agreement, including but not limited to those obligations set forth
in Sections 4.4(a)(4), 4.4(c)(3), 7.2 and 8.6(e) of the Partnership Agreement. 
As a condition to a closing of any of the transactions described in this Section
8, the Release and Indemnity Agreement in the form attached hereto as Exhibit
"8" shall be executed and delivered by all of the parties thereto.
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 10 -


 
9. As of the Effective Date of the Release and Indemnity Agreement attached
hereto in the form of Exhibit "C" or the Release or Indemnity Agreement attached
hereto in the form of Exhibit "8" and continuing for so long as Sonesta has an
interest in the Property, Defortuna agrees not to make any public statements
which disparage Sonesta or the Property or which are materially likely to impair
the value or marketability of the Property (which agreement shall not prohibit
the Fortune Partners and/or Defortuna from maximizing the value of projects that
are competitive to the Property).
 
10. Notwithstanding anything to the contrary contained in the Partnership
Agreement, as amended hereby, under no circumstances shall a Bankruptcy or the
dissolution of one or both of the Fortune Partners result in the automatic
dissolution of the Partnership without the written consent of Sonesta.
 
11. If Sonesta exercises the Partnership Agreement Default Option or the Forced
Sale Option, then, notwithstanding any other prior agreement to the contrary,
Sonesta shall have the right to engage the consulting services of Joseph Herndon
("Herndon") through the Fortune Partners (or their respective affiliates) for
consulting services to the Property at a rate based upon Herndon’s current
actual pay rate plus a twenty-five percent (25%) overhead fee.  In such event,
Herndon shall be permitted by the Fortune Partners (or their affiliates) to
perform services for the benefit of the Property substantially similar to those
he has performed prior to the date hereof (unless otherwise directed by
Sonesta).
 
12. This letter agreement shall be governed by Florida law.  Except to the
extent specifically amended or modified by the terms of this letter agreement,
the terms of the Partnership Agreement shall remain in full force and effect.
 
13. Each party hereto hereby represents and warrants that the individual
executing this letter agreement on behalf of such party is duly authorized to
execute, deliver and perform this letter agreement on behalf of such party and
to bind such party to its agreements herein and that this letter agreement is
enforceable against such party in accordance with its terms.
 
14. In the event that under the terms of this letter agreement Sonesta acquires
the Partnership Interests of the Fortune Partners, whether as a result of the
exercise of the Forced Sale Option or the Buy-Out Option, then the Fortune
Partners agree that as of the effective date of such acquisition, they shall
facilitate an orderly transition of the day-to-day operation of the Property and
of the books and records of the Partnership to Sonesta.
 
15. In addition to the foregoing, by their execution below, the Partners have
agreed that:
 
(a) from and after the date of execution of this letter agreement, each of the
Partners shall be authorized and permitted to speak with Holliday Fenoglio &
Fowler, L.P. and one or more third parties concerning a possible sale of the
Property or the Partnership Interests (and shall advise the other Partners of
such meetings in advance thereof, to the extent practicable); and
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 11 -


 
(b) from and after the date of execution of this letter agreement, Sonesta shall
be authorized and permitted to meet and/or have discussions with HSBC provided
that Sonesta shall endeavor to notify Fortune GP at least two (2) days in
advance of any such meeting/discussion so that the Fortune GP may participate
therein.
 
16. Notwithstanding anything to the contrary contained in this letter agreement,
when the term "admission of new partners" or words of similar import are used
herein, such term shall include the closing of any financing or loan transaction
which contains either a conversion feature allowing the holder to acquire equity
in the Partnership or provides for some level of participation by the lender in
the Partnership's revenues, profits or cash flow (excluding agreements, such as
an assignment of leases and rents, that are typically a part of a mortgage
financing transaction).
 
17. The Partners agree and understand that confidentiality of the existence and
the terms of this letter agreement are material and essential elements of this
letter agreement.  Accordingly, the Partners agree that each will keep the terms
of this letter agreement confidential at all times, except in the event
disclosure shall be required by a subpoena, an order of a court of competent
jurisdiction or a governmental agency empowered to compel or require such
disclosure, or, if necessary to enforce any provision of this letter agreement,
or such disclosure is required by law. Each  Partner acknowledges that no remedy
of law may be adequate to compensate the injured party for a violation of this
Paragraph 17 and each of them hereby agrees that, in addition to any legal or
other rights that may be available in the event of a breach hereunder, the
injured party may seek equitable relief to enforce this Paragraph 17 in any
court of competent jurisdiction.   In any such action brought by any of
the Partners, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, court costs and expenses through and including all appeals. The
Fortune Parties hereby acknowledge that Sonesta is directly or indirectly
controlled by entities that are publicly traded companies.  Sonesta shall be
permitted to rely on the advice of its outside legal counsel in determining the
extent to which disclosure of this letter agreement or portions thereof may be
legally required.  Any third party providing New Monies on behalf of the Fortune
Partners hereunder shall be required to execute a Confidentiality Agreement in
the form attached hereto as Exhibit "E".
 
18. From and after the date on which any monetary or material, non-monetary
default arises under the HSBC Indebtedness and the holder of the HSBC
Indebtedness either provides a notice of default or commences or threatens to
commence enforcement actions, and in all events from and after the date which is
thirty (30) days prior to the maturity date of the HSBC Indebtedness, as
extended, in recognition of the personal guaranty of the HSBC Indebtedness
executed by Defortuna, the Partners have agreed that, if such personal guaranty
then remains in effect, Defortuna shall be permitted to participate in
unilateral conversations with HSBC in respect of said indebtedness.  In
addition, in the event that, as of twenty (20) days prior to the maturity date
of the HSBC Indebtedness, as extended, (a) such personal guaranty then remains
in effect, (b) the Partnership is not then a party to a binding agreement to
sell the Property for a purchase price equal to or greater than the principal
balance due under the HSBC Indebtedness or an amount less than the HSBC
Indebtedness if such binding sales agreement was the subject of a Fortune
Approved Bona Fide Offer, then the Partners agree that the Partnership shall
enter into a transaction whereby Defortuna (y) obtains exclusive control of the
Property (whether by the Partnership's execution of a deed in his favor or
otherwise) at least ten
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 12 -


 
(10) days prior to the maturity date of the HSBC Indebtedness, as extended, and
(z) agrees that the proceeds of any sale of the Property thereafter shall be
distributed in accordance with Paragraphs 5(a)(i) through (vi) hereof.
 
19. In no event and under no circumstance may any of the Partners initiate or
consent to any Bankruptcy (as defined in Section 10.1(b) of the Partnership
Agreement) or transaction having similar force or effect without the prior
written consent of all Partners; provided that the Fortune Partners may initiate
or consent to any Bankruptcy without the prior consent of Sonesta from and after
the date, if any, on which exclusive control of the Property is transferred to
Defortuna as provided in Paragraph 18 above; provided that as a condition
precedent to such Bankruptcy filing, the Fortune Partners must first take an
assignment of the Sonesta Partnership Interest or otherwise obtain the consent
of Sonesta.  In furtherance of the forgoing, Sonesta agrees that upon issuance
of a written notice from the Fortune GP which written notice can only be issued
under the circumstances and within the time frame set forth in Paragraph 18
above, Sonesta shall be deemed to have transferred and assigned its Partnership
Interest to the Fortune LP effective as of three (3) Business Days prior to the
actual Bankruptcy filing; it being agreed that Sonesta shall have the right to
cause Fortune LP to reassign Sonesta its Partnership Interest in the event such
Bankruptcy filing does not occur.
 
20. This letter agreement, together with the Partnership Agreement, contains the
entire understanding among the parties and supersedes any prior understandings
and agreements among them respecting the subject matter of this letter
agreement.  The Partnership Agreement, as modified hereby, remains in full force
and effect.
 
21. The Fortune Partners hereby represent and warrant to Sonesta that the
schedule set forth on Exhibit “D” attached hereto is a true and compete list of
all material agreements and instruments underlying the HSBC Indebtedness and any
other obligations of the Partners or Defortuna with respect thereto.
 
22. Notwithstanding anything to the contrary contained herein, under no
circumstances shall (i) any transfer of the Partnership Interests of the Fortune
Partners to Sonesta in accordance with Paragraphs 7.1 or 7.2 hereof, (ii) any
foreclosure action by any lender or (iii) any transfers or conveyances
effectuated between the Partners or to any lender in accordance with clause (y)
of Paragraph 18 hereof be deemed to be a transfer of Partnership Interests or a
sale of the Property for the purposes of Paragraphs 5 and 8 hereof; provided
that nothing contained in this Paragraph 22 shall in any way invalidate or limit
the effectiveness of the Release and Indemnity Agreement to be executed and
delivered in the event of a transfer of the Partnership Interests of the Fortune
Partners to Sonesta in accordance with Paragraphs 7.1 or 7.2 hereof.
 
23. each of sonesta and the fortune parties acknowledge that the funding of new
monies contributions by the other in the amount of Nine Hundred Thousand Dollars
($900,000.00) on or before June 25, 2009 is essential to each party’s
willingness to enter into this letter agreement.  Accordingly, notwithstanding
anything to the contrary contained herein, in the event that either the fortune
partners or sonesta breaches its obligation to fund or cause to be funded New
Monies in an amount not less than Nine Hundred Thousand Dollars ($900,000.00) on
or before
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 13 -


 
June 25, 2009 in accordance with the provisions of Paragraph 3 hereof, then the
non-defaulting party shall have the right to terminate this letter agreement
upon written notice delivered to the defaulting party within ten (10) business
days following the date of such default.  If such termination occurs, then the
Partnership Agreement shall be operative as if this letter Agreement had never
been executed.
 
24.           This letter agreement may be executed in several counterparts and
all so executed shall constitute one agreement binding on all of the parties,
notwithstanding that all of the parties are not signatory to the original or the
same counterpart.  In addition, any counterpart signature page may be
executed  and delivered by facsimile or portable document format ("PDF") and any
such faxed or PDF signature pages may be attached to one or more counterparts of
this letter agreement, and such faxed or PDF signature(s) shall have the same
force and effect as if original signatures had been executed and delivered in
person.
 
25.           The parties acknowledge that this is a negotiated agreement, and
that in no event shall the terms of this letter agreement be construed against
any party on the basis that such party, or its counsel, drafted this letter
agreement
 


 


 


 
[EXECUTIONS COMMENCE ON FOLLOWING PAGE]
 

 
 

--------------------------------------------------------------------------------

 

Peter J. Sonnabend, Executive Chairman
Sonesta International Hotels Corp.
June 18, 2009
Page - 14 -


 
Please indicate your consent to the terms of this letter agreement by signing
and dating a duplicate copy of this letter and returning it to the undersigned.
 


 
Fortune KB GP, LLC,
a Florida limited liability company


By:           Fortune International Management, Inc.,
Manager


By:            /s/ Edgardo
Defortuna                                                      
Edgardo Defortuna, President




Fortune KB, LLC,
a Florida limited liability company


By:           Fortune International Management, Inc.,
Manager


By:            /s/ Edgardo
Defortuna                                                      
Edgardo Defortuna, President


Agreed and accepted this      18th       day of
June, 2009.


Sonesta Beach Resort Limited Partnership,
a Delaware limited partnership


By:           Florida Sonesta Corporation,
a Florida corporation


By:             /s/ Peter J.
Sonnabend                                                      
Peter J. Sonnabend,
Vice President

 
 

--------------------------------------------------------------------------------

 
